Exhibit 10.10

Non-Employee Director Compensation Summary Sheet

 

Annual Retainer

   $ 39,655  

Type of Meeting

   Amount Paid per Meeting  

Board Meeting

   $ 3,965  

Special Meeting

   $ 3,965  

Telephonic Board Meeting

   $ 1,130  

Compensation & Nominating Committee Meeting

   $ 1,700  

Audit Committee Meeting

   $ 3,400  

Executive Committee Meeting

   $ 3,965  

Additional Fee for Chairperson (except Audit)

   $ 1,700  

Additional Fee for Audit Committee Chairperson

   $ 2,265  